Citation Nr: 0516078	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

In a decision dated in August 2004, the Board denied the 
veteran's claim.  The veteran duly appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2005, the Court issued an order 
which granted a joint motion of the parties, dated that same 
month, to vacate and remand the Board's August 2004 decision.  
A copy of the motion and the Court's Order have been 
incorporated into the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The March 2005 joint motion indicates that VA's attempts to 
obtain verification of the veteran's claimed stressors 
through the United States Armed Services Center for Unit 
Records Research (CURR) has been insufficient.  The joint 
motion states that the veteran should be given another 
opportunity to provide details about his stressors, and that 
VA should request that CURR again attempt to verify the 
veteran's stressors.  In particular, the joint motion notes 
that CURR should be specifically asked whether the U.S. Army 
Base at Cam Rahn Bay was subject to attack from incoming 
rounds between October 1 and October 11, 1970.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided him treatment for his 
claimed post-traumatic stress disorder.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  This should include 
obtaining records from the Topeka, Kansas 
VA Medical Center pertaining to the 
veteran's treatment for PTSD for the 
period from April 2003 to present.

2.  The RO should send another letter to 
the veteran requesting that he provide 
comprehensive information concerning the 
in-service stressful events that he feels 
support his claim for service connection 
for post-traumatic stress disorder.  He 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the stressful 
events.  The RO should inform the veteran 
that he may specifically submit lay 
statements or statements of service 
comrades that support his report of the 
alleged stressors.  He should be told 
that the information is necessary to 
obtain supporting evidence of the 
stressful events.

3.  A summary of the claimed stressors, a 
copy of the veteran's DD Form 214 and his 
service personnel records, should be sent 
to the United States Armed Services 
Center for Unit Records Research, 7798 
Cissna Road, Springfield, Virginia, 
22150-3197.  CURR should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  CURR should be specifically 
asked whether the U.S. Army Base at Cam 
Rahn Bay was subject to attack from 
incoming rounds between October 1 and 
October 11, 1970.  

4.  If CURR indicates that there was 
insufficient information provided by VA 
to verify an attack on Cam Rahn Bay in 
October 1970, the RO should ask CURR to 
clarify what specific information is 
required to conduct a search to verify 
the veteran's allegations regarding 
incoming rounds at Cam Rahn Bay in 
October 1970.

5.  If, and only if, the RO determines 
that the veteran was exposed to a 
verified or combat-related stressor, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to make a determination 
as to whether the veteran has post-
traumatic stress disorder and, if so, to 
provide an opinion as to whether it is at 
least as likely as not that such post-
traumatic stress disorder is a result of 
the verified or combat-related in-service 
stressor.  The veteran's claims file must 
be provided to the examiner and reviewed 
prior to the examination.  The VA 
examiner should state on the examination 
report whether such review of the record 
has been made.  The examiner must ensure 
that all indicated tests and studies are 
accomplished.  The examiner should 
provide reasons and bases for all 
opinions expressed.  

6.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If a VA examination report is obtained, 
and if the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned to the reviewer for corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  When the above actions have been 
accomplished, the RO must readjudicate 
the issue on appeal.  If the benefit 
sought is not granted, the RO must 
provide the appellant and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time to respond.  The 
supplemental statement of the case should 
include review of all evidence received 
since issuance of the February 2004 
statement of the case.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


